1                                          UNITED STATES DISTRICT COURT

2                                                   DISTRICT OF NEVADA

3                                                                 ***

4

5
         SILVIA REGINA LASKO, et al.,
6
                                Plaintiffs,
7                                                                       2:18-cv-01802-JCM-VCF
         vs.
8                                                                       ORDER
         CALIBER HOME LOANS, INC., et al.,
9
                                                                        MOTIONS FOR RECONSIDERATION [ECF NOS. 68,
                                 Defendants.                            69]
10

11
               Before the Court are Plaintiff Imam Keith Alan Lasko’s1 Motion for Reconsideration Regarding
12
     Countrywide Home Loans and Acts of Perjury and of Fraud upon the Court committed by Bank of
13
     America (ECF No. 68) and Motion for Reconsideration Regarding Default Entry and Default Judgment
14
     Against Each of These: HSBC, Ocwen Financial Corp., Caliber Home Loans Inc. (ECF No. 69). For the
15
     reasons discussed below, Plaintiff’s motions are denied.
16
               At a hearing on November 16, 2018, the Court denied several motions for default brought by
17
     Plaintiffs.    (ECF No. 60).         The Court found that there was insufficient evidence that Defendant
18
     Countrywide Home Loans (“Countrywide”) had been served with the complaint. (Id.). The Court denied
19
     the motion for default against Countrywide without prejudice to allow Plaintiffs to file a new motion for
20
     default if they could find proof of service. (Id.). The Court denied the motions for default against all other
21
     Defendants because the Defendants had filed various motions and joinders in response to the complaint.
22
     (Id.). The same day as the hearing, Plaintiffs filed motions for default judgment against Countrywide and
23

24   1
       The motions were signed by Mr. Lasko “for the Plaintiffs.” (ECF No. 68 at 5; ECF No. 69 at 5). However, as a pro se
     plaintiff, Mr. Lasko can only represent himself. Should multiple plaintiffs seek to file a document, each much sign it on his or
25   her own behalf.

                                                                    1
1    Caliber Home Loans. (ECF Nos. 58, 59). The Court denied these motions because the motions for default

2    had been denied at the hearing. (ECF No. 61).

3             Plaintiff now moves for the Court to reconsider its orders regarding the motions for default and

4    default judgment. (ECF Nos. 68, 69). Under LR 59-1(a),

5                      The court possesses the inherent power to reconsider an interlocutory order
                       for cause, so long as the court retains jurisdiction. Reconsideration also may
6
                       be appropriate if (1) there is newly discovered evidence that was not
7                      available when the original motion or response was filed, (2) the court
                       committed clear error or the initial decision was manifestly unjust, or (3) if
8
                       there is an intervening change in controlling law.
9
     “Motions for reconsideration are disfavored.” LR 59-1(b).
10
              The Court finds that there is no basis to reconsider its orders regarding the motions for default and
11
     default judgment. With regard to Countrywide, the Court denied the motion for default without prejudice
12
     to allow Plaintiffs to renew their motion for default containing sufficient evidence that Countrywide was
13
     served with the complaint. If Plaintiff believed that there was sufficient evidence of service, the proper
14
     course would have been to renew the motion for default, rather than challenge the Court’s order.2 Plaintiff
15
     has failed to provide new evidence or demonstrate a change in controlling law that would impact the
16
     Court’s analysis regarding the motions for default and default judgment against the other Defendants.
17
     Plaintiff simply makes the same arguments he made at the November 16, 2018 hearing regarding the
18
     timing of Defendants’ responses to the complaint.                  “A movant must not repeat arguments already
19
     presented unless (and only to the extent) necessary to explain controlling, intervening law or to argue new
20
     facts.” LR 59-1(b).
21

22

23

24   2
      However, the Court notes that a new motion for default would be ineffective at this point. Having resolved the confusion
     over the specific Countrywide entity at issue in this action, Countrywide has now filed a joinder to the motion to dismiss the
25   complaint. (ECF No. 64).

                                                                   2
1           Accordingly, and for good cause shown,

2           IT IS HEREBY ORDERED that Plaintiff’s Motion for Reconsideration Regarding Countrywide

3    Home Loans and Acts of Perjury and of Fraud upon the Court committed by Bank of America (ECF No.

4    68) and Motion for Reconsideration Regarding Default Entry and Default Judgment Against Each of

5    These: HSBC, Ocwen Financial Corp., Caliber Home Loans Inc. (ECF No. 69) are DENIED.

6
                                                      NOTICE
7

8           Under Local Rule IB 3-1, any objection to this Order must be in writing and filed with the Clerk

9    of the Court within 14 days. The Supreme Court has held that the courts of appeal may determine that an

10   appeal has been waived due to the failure to file objections within the specified time. See Thomas v. Arn,
11   474 U.S. 140, 142 (1985). This circuit has also held that (1) failure to file objections within the specified
12
     time and (2) failure to properly address and brief the objectionable issues waives the right to appeal the
13
     District Court’s order and/or appeal factual issues from the order of the District Court. See Martinez v.
14
     Ylst, 951 F.2d 1153, 1157 (9th Cir. 1991); Britt v. Simi Valley United Sch. Dist., 708 F.2d 452, 454 (9th
15
     Cir. 1983).
16

17          DATED this 9th day of January, 2019.

18
                                                                   _________________________
19                                                                 CAM FERENBACH
                                                                   UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

                                                          3
